COOK, Senior Judge
(concurring in part and dissenting in part):
I
Since, as the record of trial clearly reveals, the possession of marihuana (specification 1, Charge I) occurred at the same time and place and was based on the same underlying facts as both the introduction of marihuana (specification 2, Charge I) and the possession of marihuana with intent to distribute (specification of Charge II), and since some possession of marihuana is implicit in or included within each of these other offenses, I agree with my Brothers’ conclusion that specification 1 of Charge I was multiplicious with these other offenses. United States v. Baker, 14 M.J. 361, 371 (C.M.A. 1983) (Cook, J., dissenting). Cf. United States v. Miles, 15 M.J. 431, 432 (C.M.A. 1983) (Cook, J., dissenting). Accordingly, I concur in dismissal of that specification. It is only as to Part II of the majority opinion that I depart from my Brothers’ reasoning.
II

The Traditional Concept of “Lesser-included Offenses”

When my Brothers discussed multipliciousness for findings, at least since United States v. Baker, supra, they have, on the one hand, included the traditional notion of “lesser-included offenses.” E.g., United States v. Baker, supra at 367-68. Therein, if each element of one offense fits either directly or by reasonable implication into some element of another offense, the former offense is seen as merely an aspect of the latter and cannot stand separately. The corollary to this principle is that, where a subsequent reviewing or appellate authority finds some defect in the greater offense which necessitates dismissal of that offense, it sometimes occurs that the elements of a lesser offense are untainted by the defect. In such instances, the lesser offense can emerge from the greater and be sustained in its own right by the reviewing or appellate authority. Article 59(b), Uniform Code of Military Justice, 10 U.S.C. § 859(b). With these well-established principles I am, of course, in total agreement, and it is on this basis that I concur in Part I of the majority opinion.

“Lesser-included Offenses” as that Concept is Modified by the Majority

My Brothers would enlarge upon this traditional concept of “lesser-included offenses” by including offenses which, in their estimation, are “fairly embraced” by the allegations relating to another charge. E.g., United States v. Baker, supra at 368; see United States v. Hollimon, 16 M.J. 164, 167 (C.M.A. 1983). Ostensibly, this theory is applicable when one offense is, in some sense, hinted at in the allegations of the other offense. And as the majority here for the first time clarifies, these “embraced” offenses can also emerge and be affirmed in their own right, if unaffected by the taint to fhe “embracing” offense. 18 M.J. 378, 379.

Authority to Define Crime as Legislative

This new scheme of rearranging pleadings is fundamentally flawed, because it ignores the obvious fact that the power to define crimes is assigned by the Constitution to the Legislative Branch. Ex Parte United States, 242 U.S. 27, 42, 37 S.Ct. 72, 74, 61 L.Ed. 129 (1916). Thus, for example, if Congress decides that attempted rape and aggravated assault are both crimes, it is not for the accuser, the convening authority, this Court, or anyone else with the ability to tinker with charges to create a new compound offense such as “attempted-rape-perpetrated-by-means-of-an-aggravated-assault,” and then to use this “super” offense as a basis for pardoning legislatively declared crime. But see United *392States v. Valenzuela, 16 M.J. 305 (C.M.A. 1983). Surplusage in a specification is only surplusage, even if it happens to suggest the commission of some additional offense.

Majority’s Theories in Practical Application:


A Walk Through the Mine Field

Observe how my Brothers’ concepts have been applied in actual cases. In United States v. Glover, 16 M.J. 397 (C.M.A. 1983), the accused was charged, inter alia, with rape (Article 120, UCMJ, 10 U.S.C. § 920) and aggravated assault (Article 128, UCMJ, 10 U.S.C. § 928). The rape specification alleged that Glover “did ... [at a certain time and place] rape” the victim. The assault specification alleged that Glover “did ... [at a certain time and place] commit an assault upon ... [the victim], by pointing at her a dangerous weapon likely to produce grievous bodily harm, to wit: a knife.” Except for the fact that the time and place were alleged in identical language, no correlation was alleged between the two incidents, though the evidence of record plainly revealed that the aggravated assault was utilized by the accused to effect the victim’s submission. For findings purposes, the majority concluded that the pleadings did not meet their criteria so as to be treated as multiplicious, since each of the offenses contained elements not contained in the other, and since the rape specification as pleaded did not fairly embrace aggravated assault.1 16 M.J. 398-99. Therefore, they permitted the separate specifications to stand for findings purposes.
United States v. Jean, 15 M.J. 433 (C.M.A. 1983), would appear to have received consistent treatment. There, a resisting-apprehension specification (Article 95, UCMJ, 10 U.S.C. § 895) was alleged in the following terms:
In that ... Jean ... did ... resist being lawfully apprehended by Machinists Mate Second Class Leonard E. Conway, ... by kicking at the said Conway.
A second specification, alleging assault (Article 128) was stated in the following terms:
In that ... Jean ... did ... assault Machinists Mate Second Class Leonard E. Conway, ... by kicking at the said Conway.
Because the assault was suggested in the resisting-apprehension specification (principally through use of the word “kicking”), all of the elements of assault were, in the majority’s estimation, “embraced in the factual allegations in the specification of resisting apprehension,” such that the assault charge could not stand separately. 14 M.J. at 434. See also 18 M.J. at 380.
However, a contrary result was reached in United States v. Hollimon, supra. Hollimon was convicted of rape (Article 120) and communicating a threat (Article 134, UCMJ, 10 U.S.C. § 934). The rape specification alleged:
In that ... Hollimon ... did, at the 41st Ordnance Company, in Room 206, Building 283, Rhine Ordnance Barracks, Kaiserslautern, FRG, on or about 2300 hours, 10 June 1980, rape ... [the victim].
The threat specification alleged:
In that ... Hollimon ... did, at the 41st Ordnance Company, in Room 206, Building 283, Rhine Ordnance Barracks, Kaiserslautern, FRG, on or about 2300 hours, 10 June 1980, wrongfully communicate to ... [the victim] a threat to kill ... [the victim] or words to that effect.
As is apparent, there is not the slightest reference to or hint of the offense of communicating a threat within the four corners of the allegation of rape. Nonetheless, the majority dismissed the threat specification because “[c]ommunication of the threat was shown by the pleadings and evidence to be fairly embraced as an integral means of accomplishing the rape.” 16 M.J. at 167 (emphasis added). Accordingly, despite the assertions to the contrary in Glover and the instant case, the fact that certain offenses are neither “included in” nor “fairly embraced” in other offenses does *393not deter my Brothers from dismissing specifications.
Thus, in United States v. Valenzuela, supra, the accused was convicted of assault with a dangerous weapon (Article 128) and attempted rape (Article 80, UCMJ, 10 U.S.C. § 880). The aggravated-assault specification, upon which Valenzuela was ultimately convicted, alleged:
In that ... Valenzuela, ... did, at Fort McClellan, Alabama, on or about 24 November 1981, commit an assault upon ... [the victim] with a dangerous weapon, ... to wit: a knife.
The attempted-rape specification alleged:
In that ... Valenzuela ... did, at Fort McClellan, Alabama, on or about 24 November 1981, attempt to rape ... [the victim].
As is evident, there can be no contention that the aggravated assault was “fairly embraced in the factual allegations of” (14 M.J. at 368) attempted rape — and my Brothers did not so contend. Rather, they produced still another mutant concept, i.e., “part and parcel,” reasoning that, “it appears that Charge II and its Specification (assault with a dangerous weapon) are multiplicious for findings with Charge I and its Specification (attempted rape) in that the assault was ‘part and parcel’ of the attempted rape.” Id. at 306. See also United States v. Mosley, 16 M.J. 205 (C.M.A. 1983). Accordingly, the majority dismissed the aggravated-assault specification. Again, Valenzuela stands diametrically opposed to the principle professed in Glover and the instant case, namely that it is only the “included” or “embraced” offenses— the offenses which could readily be reinstated as “lesser” offenses — which will be dismissed.
In United States v. Ward, 15 M.J. 377 (C.M.A. 1983), the majority dismissed 13 specifications of uttering checks without sufficient funds and with intent to defraud, where each of the dismissed specifications corresponded to a separately charged specification of larceny of the proceeds. As will be demonstrated below, both sets of these offenses contained elements not contained in the other set, and neither set referred to the other, either directly or by implication. Similarly, in United States v. Allen, 16 M.J. 395 (C.M.A. 1983), the accused was convicted of intentionally making bad checks to a commercial airline and larceny of the proceeds (tickets). Again the larceny specifications and the bad-check specifications contained elements not present in each other, and there was no incorporation of either set of offenses within the other. Notwithstanding the lack of their alleged theoretical underpinning, the majority dismissed the bad-check specifications on the ground “that the making of worthless checks was the false pretense by which ... [Allen] wrongfully obtained the airplane tickets.” 16 M.J. at 396.
In United States v. McKinnie, 15 M.J. 176 (C.M.A. 1983), my Brothers dismissed, inter alia, a charge of communicating a threat (Article 134) as being multiplicious with aggravated assault (Article 128), despite the fact that each of the offenses contained elements not present in the other, and there was no reference to communicating a threat in the allegations of aggravated assault. McKinnie, then, achieved precisely the opposite result as Baker, where communicating a threat and aggravated assault arising out of the same incident were permitted to stand, since neither offense was “included” or “embraced” within the pleadings of the other. 14 M.J. at 368.
How trial practitioners can be expected to proceed in implementing the myriad, fickle rules propounded by this Court2, in light of my Brothers’ failure to follow even their own dictates3, is beyond me!

Resurrection of Dismissed, Non-included Offenses

And what of my Brothers’ contention, 18 M.J. at 380, that these offenses to be *394dismissed (because they are “included,” “embraced,” “part and parcel,” “duplicated,” etc.) can be reinstated if the “greater” offense is subsequently stricken? Suppose that in United States v. Hollimon, supra, the trial judge had actually dismissed the charge of communicating a threat, as my Brothers would require, and that some reviewing or appellate authority had concluded that there was, for example, insufficient evidence of lack of consent so as to sustain findings of guilty of rape. Where in the language of the rape specification, quoted above, could be found, either explicitly or implicitly, an allegation that Hollimon communicated a threat to the victim? Since there is not the slightest whiff of communicating a threat in rape, how could such a charge be affirmed?
Similarly, in United States v. Valenzuela, supra, wherein the language of the attempted-rape specification, quoted above, is to be found language implying allegations that Valenzuela: assaulted the victim “with a certain weapon, means, or force; and ... that the weapon, means, or force was used in a manner likely to produce death or grievous bodily harm”? Para. 207 c (1), Manual for Courts-Martial, United States, 1969 (Revised edition). What basis is there then for affirming the dismissed specification?
In United States v. Ward, supra, each larceny specification alleged:
In that Private E-l Abraham Ward, U.S. Army, 385th Signal Company, 67th Signal Battalion, 2d Signal Training Brigade, Port Gordon, Georgia, did at Fort Gordon, Georgia, an installation under exclusive military control, on or about ... , steal ... dollars, United States Currency, the property of the Army and Air Force Exchange Service.
Where can be derived allegations that Ward: uttered a check payable to a named person or organization; that he did it for the purpose of procuring an article or thing of value; that he did it with intent to defraud; and that, at the time of uttering the check, he knew that there were insufficient funds in the account for payment of the check? Para. 202A, Manual, supra. How then could such a specification, once dismissed, be affirmed?
In United States v. McKinnie, supra, it was alleged:
In that STAFF SERGEANT RONALD E. MCKINNIE, United States Air Force, 3757th School Squadron, did, at Sheppard Air Force Base, Texas, on or about 12 February 1982, unlawfully strike ... [the . victim] on the face with his fists and on her head with a pistol.
Where therein does one find allegations that McKinnie: communicated threatening language expressing an intent to injure the victim; that the communication was made known to the victim; that the communication was wrongful and without justification or excuse; and that the conduct of the accused was prejudicial to good order and discipline or service discrediting? See para. 213/(10), Manual, supra. What would permit affirming a charge of communicating a threat? To but pose these questions is to answer them.

Necessity of Retrial Ab Initio

The fact is that the rationale offered by the majority simply does not work in practice. Realistically, these so-called “embraced,” “part and parcel,” “duplicated,” etc., offenses can usually not be reinstated, except by starting over from the beginning — -often years after the fact. See United States v. Cook, 12 M.J. 448 (C.M.A. 1982). The reason these offenses cannot be derived from the so-called “greater” offense is that many or all of the elements of these “lesser” offenses are not, in fact, “included” within elements of the “greater” offense. And should the Government be able to marshal their evidence on a long-dismissed “lesser” charge, and should they elect to proceed, what is the justice to the accused, who must now attempt to pick up the trail of stale evidence and dispersed witnesses, in order to muster a defense to the charge? Were we to consider such a prospect from the standpoint of an accused’s right to a speedy trial, we would no doubt be outraged at such a delay. However, apparently my Brothers accept such delay as but an inescapable consequence of *395their multiplicity labyrinth. I see it as merely unnecessary injustice to all.
The solution to this needless agony, as I have repeatedly urged, is to dispense with this notion that the “embraced,” “part and parcel,” “duplicated,” etc., offenses must be dismissed, and to join the rest of the Federal justice world in dismissing only offenses as to which all elements are actually included in some of the elements of another offense. Albernaz v. United States, 450 U.S. 333, 101 S.Ct. 1137, 67 L.Ed.2d 275 (1981); Brown v. Ohio, 432 U.S. 161, 97 S.Ct. 2221, 53 L.Ed.2d 187 (1977); Iannelli v. United States, 420 U.S. 770, 95 S.Ct. 1284, 43 L.Ed.2d 616 (1975); Gore v. United States, 357 U.S. 386, 78 S.Ct. 1280, 2 L.Ed.2d 1405 (1958); American Tobacco Co. v. United States, 328 U.S. 781, 66 S.Ct. 1125, 90 L.Ed. 1575 (1946); Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306 (1932).
Ill
Over the past several years, I made my opposition to the path chosen by my Brothers well known. E.g., United States v. Baker, supra at 371 (dissenting); United States v. Lott, 14 M.J. 489, 490 (C.M.A. 1983) (concurring in part); United States v. Ward, supra at 377 (dissenting); United States v. Doss, 15 M.J. 409, 414 (C.M.A. 1983) (concurring in the result); United States v. Miles, supra at 432 (dissenting); United States v. Jean, supra at 434 (dissenting); United States v. Teeter, 16 M.J. 68 (C.M.A. 1983); United States v. DeMeio, 16 M.J. 157, 158 (C.M.A. 1983) (dissenting); United States v. Hollimon, supra at 167 (concurring in part, dissenting in part); United States v. Bell, 16 M.J. 204, 205 (C.M.A. 1983) (dissenting); United States v. Mosley, supra at 206 (dissenting). But during this entire period, my views seldom, if ever, had any impact on the outcome of a case, in light of the approach adopted by my Brothers. And as I could detect no reasonable prospect of rapprochement in the offing, I saw no point in continuing my futile vigil, except in the most unusual circumstances. Accordingly, in recent months, I have left this field entirely to my Brothers.

. However, for purposes of sentencing, my Brothers pulled a different lever and concluded that the offenses were multiplicious since "the charges flowed from a single impulse or intent.'” 16 MJ. 397, 398.


. Cf. United States v. Baker, 14 M.J. 361, 372 (C.M.A. 1983) (Cook, J., dissenting).


. Of course I do not retreat from the conclusion I reached in United States v. Baker, supra at 373, that this Court lacks authority to promulgate sentencing rules.